—Judgment unanimously affirmed. Memorandum: Contrary to the contention of defendant, County Court did not abuse its discretion in denying his motion to withdraw his guilty plea. The allegations of defendant that the plea was coerced, that defendant did not understand the consequences of the plea, that he was denied effective assistance of counsel and that he was innocent were belied by his statements during the plea colloquy (see, People v Miller, 252 AD2d 984, lv denied 92 NY2d 984; People v Witcher, 222 AD2d 1016, lv denied 87 NY2d 1027; People v Rodriguez, 126 AD2d 580, lv denied 69 NY2d 954). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Niagara County Court, Hannigan, J. — Sexual Abuse, 1st Degree.) Present — Lawton, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ.